Citation Nr: 0519995	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  03-21 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Newark, New Jersey


THE ISSUE

Entitlement to a higher initial rating for service-connected 
residuals of keratitis of the right eye, currently evaluated 
as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

L.A. Rein, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1961 to May 1965.

This case comes to the Board of Veterans'Appeals (Board) on 
appeal from a November 2002 decision by the RO in Newark, New 
Jersey, which granted service connection and a 0 percent 
rating for keratitis of the right eye (claimed as a right eye 
condition).  

During the course of this appeal, in an August 2003 rating 
decision, the RO recharacterized the veteran's eye condition 
as residuals of keratitis of the right eye and increased the 
rating to 20 percent.  

Since the veteran has disagreed with the initial rating 
assigned following the grant of service connection for his 
right eye disability, the Board has recharacterized the issue 
on appeal in accordance with the holding of Fenderson v. 
West, 12 Vet. App. 119 (1999).  Inasmuch as the veteran is 
presumed to seek the maximum available benefit for a 
disability, and higher evaluations are available for the 
veteran's disorders, his claim for a higher evaluation 
remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.

The record reflects that since the July 2002 VA examination, 
the veteran has submitted a private physician's letter 
indicating that there may have been a decrease in the vision 
of the right eye since the most recent VA compensation 
examination. In this letter, the physician stated that the 
veteran had central corneal scarring in the right eye with 
legal blindness secondary to an old fungal infection 
contracted during military service and that the veteran was 
currently stable, but with little improvement expected.  In 
view of the above, the Board finds that a VA examination by 
an ophthalmologist is warranted.  See Caffrey v. Brown, 6 
Vet. App. 377 (1994). 

Accordingly, the case is remanded to the RO for the following 
action:

1.  The RO should schedule the veteran 
for a VA examination by an 
ophthalmologist to evaluate the current 
level of severity of the service-
connected right eye disability.  All 
necessary tests and studies should be 
performed, to include visual acuity 
testing.  All symptoms reasonably 
attributable to the veteran's right eye 
disability should be described in 
adequate detail, including the degree of 
severity.  The examiner should indicate 
the extent of impairment of visual 
acuity, field loss, pain, rest-
requirements, and/or episodic incapacity.   
In addition, the examiner should opine as 
to whether the veteran's 's right eye 
disability results in active or inactive 
pathology.
  
2.  Thereafter, the RO should 
readjudicate the claim on appeal, to 
include consideration of Fenderson v. 
West, 12 Vet. App. 119 (1999).  If the 
claim is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



